OPINION OF THE COURT
Per Curiam.
William J. Holden has submitted an affidavit dated September 11, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Holden was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on June 18, 1958.
Mr. Holden acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations, inter alia, that after *372he was retained to settle an estate matter, he converted escrow funds entrusted to him in the amount of $84,962.93 to his own use and that other moneys amounting to approximately $123,000 are due and owing to four other clients. Mr. Holden indicates that he intends to repay all of these funds by refinancing certain properties he owns.
Mr. Holden acknowledges that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Associate counsel for the Grievance Committee for the Ninth Judicial District urges the court to accept this resignation. Under the circumstances herein, the resignation of William J. Holden as a member of the Bar is accepted and directed to be filed.
Accordingly, William J. Holden is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the resignation of William J. Holden is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, William J. Holden is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that William J. Holden shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, William J. Holden is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.